Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered December 12, 1989, convicting defendant after a jury trial of criminal possession of stolen property in the fourth degree, and sentencing him, as a predicate felon, to an indeterminate prison term of from 2 to 4 years, unanimously affirmed.
Defendant argues that the hearing court improperly denied his Mapp motion, and erred in finding that there was probable cause to justify the arresting officer’s seizure of complainant’s wallet from defendant’s person. The hearing evidence demonstrated that plainclothed anti-crime police officers observed defendant’s accomplice divert the attention of the complainant, who was placing a call at a telephone booth, while the defendant removed a wallet from a ledge beneath the telephone. Once in possession of the wallet, the defendant and his accomplice walked to a nearby corner where they stood and began looking through the contents of the wallet. These facts would lead a reasonable person possessing the same expertise as the arresting officer to conclude that an offense had been committed (Brinegar v United States, 338 US 160, reh denied 338 US 839), justifying denial of defendant’s motion to suppress. Concur—Sullivan, J. P., Ellerin, Kupferman, Ross and Rubin, JJ.